PER CURIAM.
Jeff Arceri petitions for a writ of certiorari quashing a Monroe County Circuit *81Court Order declining retroactive application of the 2017 amendments to the Stand Your Ground ("SYG") statute, section 776.032, Florida Statutes (2017). The date of the alleged crime was July 15, 2014, and the effective date of enactment of the SYG amendments (altering the burden and standard of proof regarding claims of SYG immunity) was June 9, 2017. The trial court conducted a hearing regarding retroactive application of the statute to Arceri's motion for SYG immunity in October 2017, and it entered an order denying retroactive application of the statutory amendments on November 15, 2017. An evidentiary hearing on Arceri's SYG motion has not been completed, and the motion has not been granted or denied.
Pending a ruling on Arceri's motion for SYG immunity by the trial court, we lack jurisdiction to grant relief. Rodriguez v. State, No. 3D17-1633, 239 So.3d 147, 2018 WL 735244 (Fla. 3d DCA Feb. 7, 2018).
Petition dismissed.